____




AFFIRM; Opinion issued November 28, 2012.




                                              In The
                                       (ourt of tppaL
                            jfiftj Itrict of txa at atta
                                       No. 05-12-00352-CR

                         RODRIGUS GERARD MONETr[E, AppeI1mt



                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F1l-52092-T

                               MEMORANDUM OPINION
                          Before Justices Richter, LangMiers, and Myers
                                    Opinion by Justice Richter

        Rodrigus Gerard Monette appeals from the revocation of his community supervision. In

two   issues,   appellant contends the sentence constitutes cruel and unusual punishment, in

violation of the United States and Texas Constitutions. We affirm the trial court’s judgment.

The background of the case and the evidence admitted at trial are well known to the parties, and

we therefore limit recitation of the facts. We issue this memorandum opinion pursuant to Texas

Rule of Appellate Procedure 47.4 because the law to be applied in the case is well settled.

        Appellant waived a jury and pleaded guilty to possession of marijuana in an amount of

five pounds or less but more than four ounces. See   HEALTH & SAFETY CODE ANN.         481.121(a),
(h(3) \Vesi 2010).      Pursuant to a plea agreement, the   trial court assessed punishment at two

years’ conhinement in a state jail, probated tor two      ears, and a S I .500 fine. The State later

moved to      revoke   community supervision, alleging appellant violated four conditions of

community supervision. In a hearing on the motion, appellant pleaded not true to violating one

condition, and pleaded true to violating three conditions,        The trial court found all of the

allegations true, revoked appellant’s community supervision, and assessed punishment at

eighteen months’ confinement in a state jail.

          Appel lain contends the eighteen—month sentence is cruel and unusual punishment. in

violation of the Eighth and Fourteenth Amendments to the United State Constitution and Article

I, Section Thirteen of the Texas Constitution. See U.S. C0NsT. amend. VIII, XIV; Tux. C0NsT.

art. 1. § 13. Appellant asserts the eighteen-month sentence is “clearly disproportionate to the

offense. The State responds that appellant has failed to preserve his complaints for appellate

review and, alternatively, the sentence is not cruel, unusual, or disproportionate to the crime.

          Appellant did not complain about the sentence either at the time it was imposed or in his

motion for new trial. See TEX. R. App. P. 33.1(a)(l); C’astaneda     i’.   State. 135 S.W.3d 719, 723

(Te. App.—Dallas 2003, no pet.) (for appeal to he preserved, record must show appellant made

timely request, objection, or motion).     In his motion for new trial, appellant contended the

“verdict is contrary to the law and evidence.” Thus, he has not preserved this issue for our

review.

          Moreover, we note, and appellant acknowledges in his brief, that the punishment is

within the statutory range for the state jail felony offense. See HEALTH & SAFETY CODE ANN.
                                                                                            §
481.121(b)(3): TEx. PENAL CODE ANN. § 12.35(a) (West 2011). As a general rule, punishment

that is assessed within the statutory range for an offense is neither excessive nor
unconsi itulionally cruel or unusual.      Kirk v. Stutc, 949 S.W.2d 769, 772 ([cx. App—Dallas

1 J97, pet. rcfd): ‘ee   u/cr’   Juckvon v. Stuic’. 6$0 S.W.2d 809. 814 (Tex. Crim. App. 1984) (as

long as sentence within proper range of punishment, it will not be disturbed on appeal). We

resolve appellant’s two issues against him.

       We affirm the trial court’s judgment.




                                                       MARTIN RICHTE
                                                       J LIST ICE


Do Not Publish
Thx. R. APP. P. 47

I 20352F,U05
                                 Qourt of ppat
                        jftftlj Oitrirt of Iixa at Oafta

                                      JUDGMENT

RODRIGUS GERARD MONETT[i,                        Appeal from the 283rd Judicial District
Appellant                                        Court of Dallas County. Texas (TrCt.No.
                                                 Fl 152092-T),
No. O5-l2-OO352CR        V.                      Opinion delivered by Justice Richter.
                                                 Justices Lang-Miers and Myers
THE STATE OF TEXAS, Appellee                     participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



     Judgment entered November 28. 2012.




                                                        MARTIN RICI TER
                                                        JUSTICE